DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "wherein performing each of the subsequent inversions comprises: (a) generating, based on the measured CSEM response data, subsequent approximated response data corresponding to a higher level of complexity than that of approximated response data used in the previous inversion; and (b) performing the subsequent inversion such that it uses as inputs the subsequent approximated response data and the previous resistivity output model and produces, as an output, a subsequent resistivity output model", in combination with the remaining claim elements as set forth in claim 21, and claims 22-27 depending therefrom.
The prior art does not disclose or suggest, "wherein performing each of the subsequent inversions comprises: (a) generating, based on the measured CSEM response data, subsequent approximated response data corresponding to a higher level of complexity than that of approximated response data used in the previous inversion; and (b) performing the subsequent inversion such that it uses as inputs the subsequent approximated response data and the previous resistivity output model and produces, as an output, a subsequent resistivity output model", in combination with the remaining claim elements as set forth in claim 28, and claims 29-34 depending therefrom.
The prior art does not disclose or suggest, "wherein performing each of the subsequent inversions comprises: (a) generating, based on the measured CSEM response data, subsequent approximated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 2/8/21, with respect to the 112(d) rejection have been fully considered and are persuasive.  The 112(d) rejection of claim 20 has been withdrawn, since its cancellation renders the rejection moot.  Moreover, the new claims do not contain the same defect.
Applicant’s arguments, see remarks, filed 2/8/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn, since the cancellation of the claims renders them moot.  Regarding Applicant’s remarks on page 9 of the reply, Examiner agrees that the new claims integrate abstract ideas into a practical application, and therefore recite patent-eligible subject matter.
Applicant’s arguments, see remarks, filed 2/8/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn, since the cancellation of the claims renders them moot.  Regarding Applicant’s remarks on page 11 of the reply, Examiner agrees that the new claims are not met by the prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852